(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
'Vista la moción que antecede, examinado el escrito de oposición radicado por los apelantes el día 12 de los corrientes así como la certificación anexa a la misma, y atendidas las circunstancias espe-ciales del caso, distintas hasta cierto punto de las existentes en los casos de Centeno v. Banco Territorial, 47 D.P.R. 153, Agresar v. American Commercial, Id. 204 y López v. Domenech, 48 D.P.R. 489, citados por el apelado en apoyo de su moción, no ha lugar por ahora a la desestimación solicitada.